Citation Nr: 0927008	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  04-19 877	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from July 1967 to July 1971, 
with service in Vietnam from January 1970 to January 1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2003 rating action that denied service 
connection for PTSD.

In August 2003, the Veteran testified at a hearing before a 
decision review officer at the RO.

Received in January 2005 was the veteran's revocation of his 
previous appointment of a veterans service organization as 
his representative.

By decision of January 2006, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

For the reasons expressed below, the matter on appeal is 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes enhanced duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.

Although the record contains some correspondence from the RO 
to the Veteran addressing some VCAA notice and duty to assist 
provisions, the record does not include correspondence that 
sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this case, the Veteran has 
not received notice that meets the requirements of the 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), or been furnished an opportunity to respond thereto.  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  To avoid any prejudice to the Veteran, the Board 
finds that the RO, in the first instance, must give him full 
notice of the criteria set forth in Dingess/Hartman.

The RO's notice letter to the Veteran should explain that he 
has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may 
make a decision on a claim before the expiration of the 1-
year VCAA notice period).  After providing the required 
notice, the RO should obtain any additional evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.  

On remand, the RO should also obtain copies of all records of 
mental health treatment and evaluation of the Veteran at the 
Wichita, Kansas VA Medical Center (VAMC) from August 2008 to 
the present time.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration 
thereof, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1).  

Received in June 2009 were January 2005 VA medical records 
that indicated that the Veteran was receiving Social Security 
Administration (SSA) disability benefits. While SSA records 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence 
of SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; also, Lind 
v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
folder a copy of the SSA decision awarding the Veteran 
disability benefits, together with all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities. 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the Veteran a 
letter that meets the requirements of the 
Court's decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
letter should also request him to provide 
sufficient information, and if necessary, 
authorization, to enable the RO to obtain 
any additional pertinent evidence that is 
not currently of record.  The RO should 
also explain the type of evidence that is 
his ultimate responsibility to submit.  

The RO's letter should clearly explain to 
the Veteran that he has a full 1-year 
period to respond (although the VA may 
decide the claims within the 1-year 
period).

2.  The RO should obtain from the SSA a 
copy of the decision awarding the Veteran 
disability benefits, together with all 
medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims folder. 

3.  The RO should obtain from the 
Wichita, Kansas VAMC copies of all 
records of mental health treatment and 
evaluation of the Veteran from August 
2008 to the present time.  In requesting 
these records, the RO should follow the 
current procedures prescribed in 
38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

4.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
   
6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.           
 
7.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations, 
and afford him the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

